DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP Request
Applicant has filed an AFCP Request on 28 APRIL 2022.  Claim 1 has been amended and all of the other remaining claims are amended for grammatical purposes. 
The Examiner and Mr. Anthony Venturino on 26 APRIL 2022 regarding the drawings.  The drawings from 16 MAY 2019 have been considered. 
Drawings
The drawing submitted on 16 MAY 2019 have been review and accepted. 
Response to Amendment/Examiner’s Comment
Applicant’s arguments, see REMARKS, filed 28 APRIL 2022, with respect to the art rejections, the claim objections, the objection to the specification and drawings have been fully considered and are persuasive.  The art rejections, the claim objections, the objection to the specification and drawings of the previously pending claims have been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the REMARKS filed on 28 APRIL 2022, Applicant has submitted an after final amendment under the AFCP 2.0 program.    The Examiner has considered all of the amendments to the claims and all of the rejections in the most recent final Office action are overcome and a Notice of Allowance is issued herewith.
In the amendment to the claims filed on 28 APRIL 2022, Applicant has amended the invention directed towards a microfluidic system to further define the planar structured component and the other planar component to be essentially flat or plate-like , the channel system and the chamber are open at said same planar surface, wherein the channel extends in longitudinal direction of the planar structured component and is connected to the chamber, and  wherein the fluidic interface is formed at a lateral side surface of the planar structured component and protrudes as a projection from the lateral side surface of the planar structured component.
The closest prior art previously used in the in FINAL OFFICE action is to YOUNG in view of ISMAGILOV.  The Examiner had previously used the YOUNG reference to teach most the claim limitations including  a microfluidic system, abstract, comprising: a planar structured component having a chamber and a channel system, wherein the chamber and the channel system are formed into the planar structured component from one planar surface, Figure 3A-F and 14B and D, vias 9 and b, cavities 22 are formed into black layer with walls, see Figures, [0062, 0077-0082]; an other planar component being attached to the planar surface of the planar structured component, so that the chamber and the channel system are liquid- tight closed at the surface of the planar structured component, Figure 3A-F, 14A and C, substrate 3, [0057]; wherein the other planar component being attached to the planar surface of the planar structured component has a flexible and moveable portion at least partially adjacent to the chamber, Figure 3A-F, 14A, C, blister 12a, b, [0077-0082]; wherein the flexible and movable portion is adapted to be pushed by a pressure applied by a thumb from outside due to its flexibility into the chamber in a direct perpendicular to the chamber and channel system, so that liquids or gases can be taken in or discharged via the at least one fluidic interface or moved in the microfluidic system, Figure 14A-D, [0077-0082].  
However, the YOUNG reference is silent in regards to wherein the chamber is fluidically connected to the outside via the channel system and at least one fluidic interface.  
The Examiner had previously used the ISMAGILOV reference to remedy the deficiencies of YOUNG, but based on the amendment the claims the combination of references fail to teach or suggest together a the planar structured component having a chamber and a channel system, wherein the chamber and the channel system are formed as recesses into the planar structured component from a same planar surface, so that the channel system and the chamber are open at said same planar surface, wherein the channel extends in longitudinal direction of the planar structured component and is connected to the chamber,  and the chamber is fluidically connected to the outside via the channel system and at least one fluidic interface.  
In YOUNG and ISMAGILOV, the chamber and channel system are not formed as recesses into the planar structured, but rather the cavities of YOUNG are formed as an addition basic manifold rather than inside of the substrate and in IMAGILOV the chambers and channels are from on a surface.  
The combination of YOUNG and ISMAGILOV do not teach the planar structured component and other planar being essentially flat or plate-like.  Furthermore, the blister material in YOUNG is not accessible by a thumb of a user as required by the invention.  In addition, the combination of reference fail to teach the function of function of the flexible and movable portion to take in fluids from outside, via an interface connected via the channel system to the chamber, so that when the flexible and movable portion moves into the chamber air is discharged from the system via the interface and then the projection of the interface can be submerged into a fluid to take this fluid into the channel system when the flexible and movable portion moves back.
Claims 1-50 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797